IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1325
                               Filed June 21, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KYLE ALLEN SMITH,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       A defendant appeals his sentence. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



       Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2


VOGEL, Presiding Judge.

       Kyle Smith appeals his sentence, claiming the district court erred by not

considering the factors outlined in Miller v. Alabama, 132 S. Ct. 2455 (2012), in

fashioning his sentence and by improperly considering his juvenile record.

Because we conclude the district court did not abuse its discretion in sentencing

Smith, we affirm.

       I.     Background Facts and Proceedings

       On January 20, 2016, the State charged Smith, as well as three other

codefendants, with robbery in the second degree, in violation of Iowa Code

section 711.1 and 711.3 (2015). On April 29, Smith entered an Alford1 plea as

part of a plea agreement with the State; in exchange, the State agreed not to

argue for imposition of the seven-year mandatory minimum on Smith, who was

seventeen years old at the time he committed the crime.            The district court

accepted Smith’s plea and set sentencing for June 30.

       At sentencing, the State recommended a ten-year prison sentence; Smith

sought a deferred judgment.         The district court agreed with the State’s

recommendation, stating:

       So what it comes down to basically is this. Services were
       repeatedly offered to him as a juvenile and time upon time upon
       time he failed in receiving any benefit from those services. And yet
       we’re here once more this time in district court, adult court, with him
       and this is a very serious matter where a man’s life was potentially
       threatened and he was shot repeatedly with a BB gun. I know full
       well your man didn’t shoot him, but nonetheless he was part in
       parcel of what led to the shooting. He was instrumental in the
       planning of this and he willingly took part in it and even though he
       not—he did not do the shooting and may not have intended that

1
 See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (holding a defendant may enter a
plea of guilty without an admission of guilt).
                                        3


      anyone be shot, the facts remain that the victim feared for his life
      and rightly so and was shot repeatedly by another one of these five
      individuals.
              Mr. Smith, a deferred judgment is a possibility for you as is a
      suspended sentence, but neither one will come your way. You
      have demonstrated that you’re not going to change because on five
      separate occasions you were placed in detention and on five
      separate occasions as a juvenile you failed in those placements
      and then there are other placements of you short of detention and
      you failed in those as well. So on the count of robbery in the
      second degree, contrary [sic] to section 711.3 of the Code, a class
      “C” felony, I will order you committed to the custody of the director
      of the department of corrections for not to exceed ten years. There
      will not be the 70 percent mandatory minimum that otherwise would
      flow from 902.12. I don’t see a need for that because perhaps
      there is some hope that you will learn from this. You did perform
      beneficial services when you were caught. You did identify the
      people who had engaged in this conduct with you, and you did
      testify against a codefendant, and so that warrants a deviation from
      what might come your way under 902.12, the 70 percent mandatory
      minimum. We’re not going to do that. There will be a fine of $1000
      plus a 35 percent surcharge. The fine and surcharge will be
      suspended.

      Smith appeals.

      II.    Scope and Standard of Review

      When a sentence falls within statutory limits, we review it for abuse of

discretion. State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015).

      In applying the abuse of discretion standard to sentencing
      decisions, it is important to consider the societal goals of
      sentencing criminal offenders, which focus on rehabilitation of the
      offender and the protection of the community from further offenses.
      It is equally important to consider the host of factors that weigh in
      on the often arduous task of sentencing a criminal offender,
      including the nature of the offense, the attending circumstances,
      the age, character and propensity of the offender, and the chances
      of reform . . . . The application of these goals and factors to an
      individual case, of course, will not always lead to the same
      sentence. Yet, this does not mean the choice of one particular
      sentencing option over another constitutes error. Instead, it
      explains the discretionary nature of judging and the source of the
      respect afforded by the appellate process.
                                         4

Id. at 552–53 (quoting State v. Formaro, 638 N.W.2d 720, 724–25 (Iowa 2002)).

      III.   Consideration of the Miller Factors

      Smith claims the district court erred in failing to consider the Miller factors

on the record in imposing the sentence. The State, citing State v. Lyle, 854

N.W.2d 378 (Iowa 2014), claims the court was not required to consider the Miller

factors because it did not impose the mandatory minimum.

      In Miller, the United States Supreme Court determined mandatory life-

without-parole sentences for juveniles violated the Federal Constitution. 132 S.

Ct. at 2469. While the Court did not completely ban life-without-parole sentences

for juveniles, it did require sentencing courts “to take into account how children

are different, and how those differences counsel against irrevocably sentencing

them to a lifetime in prison.” Id. In State v. Ragland, 836 N.W.2d 107, 115 (Iowa

2013), our supreme court, in interpreting Miller, stated, “Miller requires courts to

establish a procedure providing for an individualized sentencing hearing tailored

to the unique attributes of juveniles when prosecuted as adults for homicide and

facing a sentence of life without parole.” Our supreme court extended this rule

under our state constitution: “[W]e conclude all mandatory minimum sentences of

imprisonment for youthful offenders are unconstitutional under the cruel and

unusual punishment clause in article I, section 17 of our constitution.” Lyle, 854

N.W.2d at 400. In doing so, the court focused on the mandatory imposition of a

minimum sentence before the juvenile offender was eligible for parole:

“Accordingly, the heart of the constitutional infirmity with the punishment imposed

in Miller was its mandatory imposition, not the length of the sentence.         The

mandatory nature of the punishment establishes the constitutional violation.” Id.
                                          5


at 401. Thus, under our current jurisprudence, sentencing courts are required to

hold an individualized sentencing hearing and consider the relevance of the

Miller factors to a juvenile defendant prior to imposing a mandatory minimum

sentence. See id. at 400–01.

       The district court’s sentencing decision in this case does not run afoul of

the current state of the law. While Smith was a juvenile when he committed this

crime, the court did not impose a mandatory minimum sentence he must serve

prior to parole eligibility. Rather, the court imposed an indeterminate ten-year

sentence of imprisonment resulting in Smith being immediately eligible for parole.

The sentence falls squarely within the bounds of Lyle and other relevant

precedent. See id. at 401 (“It is important to be mindful that the holding in this

case does not prohibit judges from sentencing juveniles to prison for the length of

time identified by the legislature for the crime committed.”). While the district

court certainly was free to discuss the Miller factors on the record, we find no

abuse of discretion when it does not do so when declining to impose a minimum

sentence of imprisonment.

       IV.    Consideration of Juvenile Adjudications

       Smith next argues the district court erred by considering his prior juvenile

adjudication in fashioning his sentence. The State contends it was proper for the

district court to consider Smith’s juvenile adjudication.

       In exercising discretion in sentencing, courts consider a “host of factors

that weigh in on the often arduous task of sentencing a criminal offender,

including the nature of the offense, the attending circumstances, the age,

character and propensity of the offender, and the chances of reform.” Formaro,
                                         6


638 N.W.2d at 725.          Additionally, juvenile adjudication and disposition

proceedings are admissible “in a sentencing proceeding after conviction of the

person for an offense other than a simple or serious misdemeanor.” Iowa Code

§ 232.55(2)(a).

       The record reflects the district court properly considered the relevant

factors in fashioning Smith’s sentence, including his juvenile adjudication. The

court explained its consideration of Smith’s juvenile adjudication in the context of

its judgment regarding Smith’s capacity for reform. The court also discussed the

nature of the offense, the attendant circumstances, Smith’s role in the crime, and

Smith’s cooperation after arrest. We see nothing in the record that suggests the

court’s sentencing decision was based on clearly untenable or unreasonable

grounds. Accordingly, we conclude the district court did not abuse its discretion

in sentencing Smith.

       V.     Conclusion

       Because we conclude the district court did not abuse its discretion in

sentencing Smith, we affirm.

       AFFIRMED.